               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



PATRICK SHAWN SYLVESTER,           )
                                   )
                Plaintiff,         )
                                   )
    v.                             )         1:21CV67
                                   )
GARY WILSON FRANK, ALLEN B.        )
MARTIAN, CODY JOHSON, and          )
NURSE BRITTANY BELGER,             )
                                   )
                Defendant(s).      )


                                 ORDER

    On March 18, 2021, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636. (Docs. 5, 6.) No objections were

filed within the time limits prescribed by Section 636.

    Therefore, the court need not make a de novo review and the

Magistrate Judge’s Recommendation is hereby adopted.

    IT IS THEREFORE ORDERED that Plaintiff’s claims against

Defendants Cody Johson and Nurse Brittany Belger are allowed to

proceed.

    IT IS FURTHER ORDERED that the claims against Defendants

Gary Wilson Frank and Allen B. Martian are dismissed pursuant to

28 U.S.C. § 1915A for seeking monetary relief from defendants

immune from such relief.




     Case 1:21-cv-00067-WO-JLW Document 7 Filed 04/22/21 Page 1 of 2
This the 22nd day of April, 2021.



                            __________________________________
                               United States District Judge




                            - 2 -



Case 1:21-cv-00067-WO-JLW Document 7 Filed 04/22/21 Page 2 of 2
